      Case 2:19-cv-01158-KWR-KRS Document 13 Filed 11/17/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM MCGHEE,

       Plaintiff,

v.                                                           No. 2:19-cv-01158-KWR-KRS


SECRETARY OF CORRECTIONS, et al,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court following Plaintiff William McGhee’s failure to file

an amended civil rights complaint as directed. Plaintiff is incarcerated, pro se, and proceeding in

forma pauperis. In his original complaint, Plaintiff challenged the constitutionality of statewide

prison lockdowns. (Doc. 1 at 1). He alleged the lockdowns were implemented as part of a

“sophisticated scheme to steal the inmate payroll.” Id. at 4. The prisons operate on a skeleton crew

during the lockdowns. Id. While the remaining prisoners were furloughed from their jobs,

unidentified officials allegedly stole money earmarked for inmate payroll. Id. at 4-5. The original

complaint further alleged that during a nine-day lockdown in 2019, Plaintiff was confined to his

cell while officials searched other units. Id. at 7. All recreational and religious programs were

allegedly cancelled, and Plaintiff was unable to attend a “Kairos reunion.” Id. at 8. Kairos is a

“non-denominational religious service.” Id. According to the original complaint, the New Mexico

Department of Corrections (NMDOC) would not accept service on behalf of GEO Group, Inc.

(GEO), and Plaintiff’s emergency grievance was unsuccessful. Id. at 3, 9. The State amended

NMSA § 33-2-10 (“Penitentiary; rules and regulations”) in 2002, and the amendment allegedly

made it more different to obtain emergency relief. Id.
      Case 2:19-cv-01158-KWR-KRS Document 13 Filed 11/17/20 Page 2 of 4



       The Court liberally construed the original complaint to raise claims for due process

violations, cruel and unusual punishment, violations of the free exercise clause, and violations of

the Religious Land Use and Institutionalized Persons Act (RLUIPA). Plaintiff sought $6,000 in

damages from four Defendants: (1) NMDOC; (2) the New Mexico Secretary of Corrections; (3)

GEO; and (4) Lea County Correctional Facility Warden Santiestevan. Plaintiff also sought a

judgment declaring statewide prison lockdowns are unlawful and an injunction requiring the

replacement of any stolen funds.

       By a ruling entered October 14, 2020, the Court screened the original complaint and

determined it failed to state a cognizable claim. (Doc. 12); see also 28 U.S.C. § 1915(e) (requiring

sua sponte screening of in forma pauperis complaints). Specifically, the allegations failed to show

how any person was involved in the alleged wrongdoing or otherwise subject to liability. NMDOC

is “not [a] ... ‘person’ subject to suit under § 1983.” Blackburn v. Dep’t of Corr., 172 F.3d 62 (10th

Cir. 1999). Plaintiff cannot recover damages against the Secretary of Corrections in this case, and

there is no basis to enter the requested injunctions. See Wood v. Milyard, 414 Fed. App’x 103, 105

(10th Cir. 2011). The ruling further observed that while GEO and Warden Santiestevan can be

liable under § 1983, the original complaint failed to allege those Defendants “promulgated … or

possessed responsibility for the continued operation of a policy that ... caused the complained of

constitutional harm.”    Moya v. Garcia, 895 F.3d 1229 (10th Cir. 2018) (addressing prison

supervisors). See also Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (applying

the same standard to corporate defendants).

       In addition, the original complaint failed to satisfy the applicable pleading standards under

§ 1983. The Court found no due process violations based on the conclusory allegations regarding


                                                  2
      Case 2:19-cv-01158-KWR-KRS Document 13 Filed 11/17/20 Page 3 of 4



stealing payroll funds; NMDOC’s failure to accept service on behalf of GEO; or the 2002

amendment to NMSA § 33-2-10. (Doc. 12 at 5-6). The original complaint also failed to show an

Eighth Amendment violation. There were no facts suggesting Plaintiff’s lockdown conditions were

objectively serious, or that any person had a sufficiently culpable state of mind. See Despain v.

Uphoff, 264 F.3d 965, 974 (10th Cir. 2001) (addressing conditions of confinement claims). The

Court finally concluded that the original complaint failed to demonstrate a violation of religious

freedom under the First Amendment or the RLUIPA. Plaintiff did not allege any prison official

impinged on a sincerely held religious belief, describe how he is religious, or demonstrate a burden

beyond the inability to attend one “Kairos reunion.” See, e.g., Burnett v. Jones, 437 Fed. App’x

736, 745–46 (10th Cir. 2011) (dismissing a free exercise claim where plaintiff’s “allegations

establish, at the most, a bare desire to hold group gatherings to mark religious holidays.”); Booker

v. Graham, 2020 WL 5103845, at *3 (2d Cir. Aug. 31, 2020) (“[W]e have never held that a prison

has an obligation to provide religiously compliant meals during a facility-wide, safety-motivated

lockdown”). For these reasons, the Court dismissed the original complaint pursuant to 28 U.S.C.

§ 1915(e) for failure to state a cognizable claim.

       Consistent with Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991), the Court permitted

Plaintiff to file an amended complaint within thirty days. Plaintiff was warned that the failure to

timely file an amended complaint may result in the dismissal of this case with prejudice. The

deadline to comply was November 13, 2020. Plaintiff did not amend his pleading or otherwise

respond to the Memorandum Opinion and Order. The Court will therefore dismiss this action with

prejudice pursuant to 28 U.S.C. § 1915(e) for failure to state a claim upon which relief may be

granted.


                                                     3
       Case 2:19-cv-01158-KWR-KRS Document 13 Filed 11/17/20 Page 4 of 4



        IT IS ORDERED that Plaintiff William McGhee’s Prisoner Civil Rights Claims (Doc. 1)

are DISMISSED WITH PREJUDICE; and the Court will enter a separate judgment closing the

civil case.




                                             4
